 Case 8:20-cv-02542-WFJ-AEP Document 26 Filed 08/19/21 Page 1 of 1 PageID 87

                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TIKESHA CARTER,

      Plaintiff,

v.                                                Case No: 8:20-cv-2542-WFJ-AEP

EXPERIAN INFORMATION
SOLUTIONS, INC.,

      Defendant.
                                          /

                                      ORDER

      The Court has been advised by the Notice of Settlement (Dkt. 25) that the

above-styled action has been settled as to Experian Information Solutions, Inc.

(“Experian”). Accordingly, pursuant to Local Rule 3.09, M.D.Fla., it is

      ORDERED AND ADJUDGED that this cause is hereby DISMISSED without

prejudice as to Experian and subject to the right of the parties, within sixty (60) days

of the date of this order, to submit a stipulated form of final order or judgment should

they so choose or for any party to move to reopen the action, upon good cause shown.

After that 60-day period, however, dismissal shall be with prejudice as to Experian,

the sole remaining Defendant. The Clerk is directed to terminate any pending

motions/deadlines and to CLOSE the file.

       DONE and ORDERED in Tampa, Florida on August 19, 2021.

                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO: Counsel of Record
